Citation Nr: 0314275	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability.  This matter was 
previously before the Board in September 2002, at which time 
it was remanded essentially to ensure due process.  As the 
requested action has been accomplished, the case is again 
before the Board for appellate consideration.

The Board notes that in September 2002, it denied service 
connection for disability due to alcohol consumption, to 
include acquired chemical imbalance and/or bipolar disorder, 
on direct and secondary bases, and denied an increased rating 
for residuals of anterior cruciate ligament deficiency.  In 
addition, the Board assigned a separate 10 percent evaluation 
for instability of the right knee.  Accordingly, this 
decision is limited to the issue set forth on the preceding 
page.


FINDINGS OF FACT

1.  Service connection is in effect for right knee 
degenerative joint disease, anterior cruciate ligament 
deficiency, postoperative medial and lateral meniscus tears, 
evaluated as 20 percent disabling; and for instability of the 
right knee, evaluated as 10 percent disabling.  The combined 
scheduler evaluation is 30 percent.  

2.  The veteran last worked in 1992.

3.  It has not been shown by competent evidence that his 
service-connected right knee disabilities are so severe as to 
prevent him from engaging in substantially gainful sedentary 
employment consistent with his high school education and 
occupational experience as a laborer.




CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in March 2001 and in the supplemental statement of the 
case issued in December 2002, the veteran was apprised of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's post-service private and 
VA clinical evaluation records.  The veteran has not 
indicated that there is any additional evidence that could be 
obtained.  Accordingly, the Board finds that all information 
and evidence have been developed to the extent possible and 
that no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability in December 1998.  He reported that he had work 
experience as a laborer and had last worked in December 1992.  
He indicated that he had completed high school.  

The veteran was afforded a general medical examination by the 
VA in May 1999.  A history of anterior cruciate ligament 
reconstruction surgery on the right knee in 1992 was 
reported.  He complained of dull pain, and stated that it was 
ten on a scale of one to ten.  He reported that the pain was 
worse in the evening.  He noted that the pain was 
precipitated by standing, turning, twisting and squatting.  
He claimed that he had decreased range of motion of the right 
knee.  He also reported stiffness, swelling, giving away, 
locking and popping of the right knee.  He denied redness or 
heat.  He indicated that he had been using a cane, but that 
it had been taken away from him.  

On examination, the veteran's gait and posture were within 
normal limits.  It was noted that he had a right knee brace, 
but that he was not using a cane or other assistive device.  
Range of motion of the right knee was from 0-125 degrees with 
pain.  There was pain to palpation over the right lateral 
knee.  Mild crepitus to the knee was noted.  There was 
negative anterior/posterior drawer test, and negative 
Lachman's and McMurray's tests.  No ligamentous laxity was 
reported.  The diagnosis was degenerative joint disease of 
the right knee, status post surgery.

VA outpatient treatment records dated from 1998 to 2001 have 
been associated with the claims folder.  In July 1998, the 
veteran reported that he had reinjured the right knee two 
months earlier.  An examination revealed no edema, erythema 
or instability.  Increased warmth was reported.  The 
diagnostic impression was chronic right knee 
pain/instability.  An X-ray study of the right knee in June 
2000 showed evidence of anterior cruciate ligament 
reconstruction, with unremarkable bony structures.  Magnetic 
resonance imaging of the right knee that month revealed 
status post anterior cruciate ligament repair, moderate joint 
effusion and tear of the anterior horn of the medial 
meniscus.  The veteran was seen for unrelated complaints in 
March 2001 and reported that his right knee pain was "rated 
at a 2 with 10 being tolerable."  He complained of right 
knee pain in August 2001.  He also related that he had back 
pain that radiated into the left hip and the left leg.  

On VA general medical examination in August 2001, the 
examiner noted that he reviewed the claims folder.  The 
veteran complained of both knees.  He stated that he had not 
worked for some time.  During the examination, the veteran 
complained of pain with motion of the hips and lumbar spine.  
The diagnoses were alcohol and drug abuse, degenerative joint 
disease and degenerative disc disease of the spine and 
extensive knee pathology.

The veteran was afforded a VA examination of his knee in 
September 2001.  He related that he had always done general 
labor, primarily in the brick trade.  He stated that he was 
unable to climb because of the right knee and unable to do 
low jobs because of the fact that kneeling was required.  He 
described having pain every day, and that it was exacerbated 
by any activity, particularly using the knee past 90 degrees 
flexion, as was required in squatting and going down stairs.  
It was indicated that the veteran was relatively inactive 
physically.  He presented with a knee sleeve with metal 
stays.  An examination revealed an obvious deformity of the 
right leg, with decreased muscle mass of the right distal 
thigh and prominence over the lateral joint line and the 
fibular head.  There appeared to be a fluid-filled sac on 
palpation.  There was a varus deformity of the right knee 
compared to the left knee.  The right thigh measured 36, 
while the left thigh measured 38.  The right calf was 36, 
while the left calf was 37, although at 15 cm above the 
medial joint line, the right thigh was 40 and the left was 
41, a less significant asymmetry.  Range of motion of the 
right knee was from -5 degrees to 125 degrees.  There was 
minimal opening of the right knee laterally.  There was 
minimal anteroposterior excursion of the right knee with a 
positive drawer sign.  Pain was elicited only with palpation 
of the right knee, not with any tests to stress.  McMurray's 
and grind tests were negative.  The veteran's gait was 
slightly antalgic, with decreased weight bearing on the right 
without the brace.  It was summarized that the veteran had 
sustained a trauma to the right knee in service that resulted 
in significant internal derangement.  It was indicated that 
functional loss would affect his employment as a mason since 
he could not climb, squat or knee.  The examiner stated that 
the veteran's range of motion was relatively normal, and that 
there was pain only with palpation.  Finally, it was reported 
that there was minimal anterolateral instability and minimal 
lateral laxity.

In a statement dated in September 1993 and received by the VA 
in November 2001, a private physician noted that he had seen 
the veteran in September 1993 and that it was apparent that 
the veteran was unable to do any squatting or heavy lifting 
as a result of his right knee injury.  The physician added 
that the veteran should also be restricted on high ladder 
type work due to the fact that his knee was less mobile than 
it would be in a normal situation.

Additional VA outpatient treatment records dated in 2001 and 
2002 have been associated with the claims folder.  When the 
veteran was seen in November 2001, it was reported that there 
was no medial joint line tenderness.  There was posterior 
lateral pain with deep squat.  Lachman's was 1+.  In January 
2002, a past medical history of bipolar disorder was noted.  
Blood tests in August 2002 disclosed that the veteran had 
hypothyroidism. 

The veteran has been granted service connection for right 
knee degenerative joint disease, anterior cruciate ligament 
deficiency, postoperative medial and lateral meniscus tears, 
evaluated as 20 percent disabling; and for instability of the 
right knee, evaluated as 10 percent disabling.  The combined 
scheduler evaluation is 30 percent.  

Analysis 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In addition, the Board is bound in its decisions 
by the regulations, the Secretary's instructions and the 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes if difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. 4.16(a) (2002).  Van Hoose v. 
Brown, 4 Vet. App. at 363.

As noted above, the veteran's service-connected disabilities 
are right knee degenerative joint disease, anterior cruciate 
ligament deficiency, postoperative medial and lateral 
meniscus tears, evaluated as 20 percent disabling; and 
instability of the right knee, evaluated as 10 percent 
disabling.  The combined schedular evaluation is 30 percent.  
In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating based on individual 
unemployability due to service-connected disabilities, where 
the disability rating did not entitle the appellant to a 
total disability rating under 38 C.F.R. § 4.16(a), the rating 
board must also consider the applicability of 38 C.F.R. 
§ 4.16(b), and that the decision or non-decision by the RO 
whether to refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and there is no competent evidence that he is unemployable 
due to his service-connected right knee disabilities.  

The Board readily acknowledges that the veteran's right knee 
disabilities prevent him from occupations that require 
kneeling, squatting or climbing.  This was recognized by both 
a private physician in 1993, and the VA following the 
examination in September 2001.  The fact remains, however, 
that the veteran's gait was recently described as being 
almost normal.  Similarly, his range of motion was only 
slightly restricted.  There is no clinical evidence that he 
is unable to work in sedentary occupations due solely to his 
service-connected right knee disabilities.  Although he 
argues that he was unable to work due to his service-
connected disabilities, as a layman, the veteran is not 
competent to make a medical conclusion as he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu, 2 Vet. App. 492.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected right knee disabilities are not shown to be 
so severe as to preclude all forms of gainful employment.  
The Board finds that the medical evidence of record is of 
greater probative value than the statements of the veteran.  
Thus, the preponderance of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disability.


ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

